ON RETURN TO REMAND
BOWEN, Judge.
Adams appealed from the denial of his petition for writ of habeas corpus. We remanded the cause with directions that the trial court enter a written finding with regard to the date the petitioner was sentenced. Adams v. State, 571 So.2d 413 (Ala.Cr.App.1990). On remand, on January 9,1991, the circuit court dismissed this case “in favor of the petitioner” after evidence was presented by the Alabama Department of Corrections that the petitioner had received the “good time” to which he was entitled and had been released on probation on November 30, 1990. The case action summary entry of December 22, 1990, states: “The Court has been advised that the DOC affidavit originally filed is in error. The Court further understands that the inmate’s time was recomputed and that he has been released from custody.”
Based on the findings and action by the circuit court, this appeal is moot and is dismissed on that basis.
OPINION EXTENDED; APPEAL DISMISSED.
All Judges concur.